DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1. 	US Patent No. 10, 784, 916
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 10, 784, 916.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in US Patent No. 10, 784, 916 with obvious wording variation. For example, compare claim 21 of pending application with claim 1 of US Patent No. 10, 784, 916, they both recite 
	A mobile phone cover for use with a mobile phone, comprising (A mobile phone cover for use with a mobile phone, comprising):
	a housing configured to enclose the mobile phone (the first frame and the second frame enclose the mobile phone i.e., housing configured to enclose the mobile phone), 	wherein a front side of the housing comprises an opening through which a screen of the mobile phone can be viewed (a first frame that provides an opening through which a screen of the mobile phone can be viewed); and

	Further, analyzing and comparing dependent claims 22-34 with claims 2-8 of US Patent No. 10, 784, 916 and independent claims 35 including its dependent claims of the pending application with claims 1-8 of US Patent No. 10, 784, 916, it was found that they recite the same limitation with wording changes. 
Note the issued claims of US Patent No. 10, 784, 916 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by US Patent No. 10, 784, 916.  

2. 	US Application No. 15/973, 051
 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347 with obvious wording variation. For example, compare claim 21 of pending application with claim 1 of U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347, they both recite


	a housing configured to enclose the mobile phone (the first frame and the second frame enclose the mobile phone i.e., housing configured to enclose the mobile phone), 
wherein a front side of the housing comprises an opening through which a screen of the mobile phone can be viewed (a first frame that forms a front portion of the mobile phone cover which inherently has a screen of the mobile phone that can be viewed).
	U.S. Application No. 15/973, 051 does not specifically teaches 
a removable portion operably coupled to a backside of the housing.
However, in the same field of endeavor, Coverstone US Patent No. 9, 300, 347 teaches from Fig. 1C, first, second and third frame i.e., 100a, 100b and 100c having 430 where Coverstone teaches Col 26 L 10-30, the connector 430 of a first type (e.g., with a particular first coupler 460 and second coupler 470) can be switched or replaced by another connector 430 of a second type (e.g., with a different first coupler 460 and the same or a different second coupler 470 i.e., a removable portion operably coupled to a backside of the housing (Col 26 L 15-30). 
Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347 so that user can interchange or replace the connector while using the same cover so as to 
Further, analyzing and comparing dependent claims 22-34 with claims 2-19 of U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347 and independent claims 35 including its dependent claims of the pending application with claims 20 or 21 of U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347, it was found that they recite the same limitation with wording changes. Note the issued claims of U.S. Application No. 15/973, 051 in view of Coverstone US Patent No. 9, 300, 347 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Application No. 15/973, 051.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Coverstone Patent No. US 9300347 B1.


	Regarding Claim 21,  Coverstone teaches a mobile phone cover for use with a mobile phone (Col 1 L 25-40, an active cover for an electronic device or equipment), comprising:
	a housing configured to enclose the mobile phone (Col 8 L54-60, fig. 1B having 100b and 100c that enclose to form a housing for the mobile device i.e.,  the mobile device cover 100 can be adapted, for example, to provide physical vias (e.g., access openings and windows) through which various input interfaces and output interfaces of the host mobile device 110 can be accessed without detaching the mobile device cover 100 from the host mobile device 110), 
	wherein a front side of the housing comprises an opening through which a screen of the mobile phone can be viewed (Col 8 L 54-60, access openings and windows through which various input interfaces and output interfaces of the host mobile device 110 can be accessed i.e., opening through which a screen of the mobile phone can be viewed); and
	a removable portion (Fig. 1C connection 430) operably coupled to a backside of the housing (Col 25 L45-55, the mobile device cover 100 includes a connector 430. The connector 430 can include, for example, a housing 440, circuitry 450, a first coupler 460 on one side, and a second coupler 470 on another side (e.g., an opposite side) of the housing 440. The connector 430 can be integrated with the mobile device cover 100 so that when the mobile device cover 100 is attached to the host mobile device 110, the connector 430 physically and electrically connects with a docking port 480 of the host mobile device 110. The connector 430 can also be a separate device that can be 
	Regarding Claim 22, Coverstone teaches wherein the removable portion is interchangeable with a different removable portion  (the connector 430 of a first type (e.g., with a particular first coupler 460 and second coupler 470) can be switched or replaced by another connector 430 of a second type (e.g., with a different first coupler 460 and the same or a different second coupler 470) i.e., the removable portion is interchangeable with a different removable portion Col 26 L 10-30)..
	Regarding Claim 23, Coverstone teaches wherein the removable portion is configured to house circuitry to support functionality (Col 26 L 10-30).
	Regarding Claim 24, Coverstone teaches wherein the mobile phone cover comprises circuitry, and wherein the removable portion comprises electrical contacts configured to electrically connect to the circuitry of the mobile phone cover (Col 25 L 45-55).
	Regarding Claim 25,  Coverstone teaches wherein the mobile phone cover comprises wireless transceiver circuitry, and wherein the removable portion is configured to wirelessly connect to the mobile phone cover (Col 26 L 41-50).
	Regarding Claim 26,  Coverstone teaches wherein the removable portion comprises a plate (Col 26 L 10-30).
	Regarding Claim 27,  Coverstone teaches wherein the removable portion is interchangeable with a different removable portion comprising a different plate with a different appearance (Col 26 L 10-30).
	Regarding Claim 28,  Coverstone teaches wherein the removable portion is interchangeable with a different removable portion with a different physical shape or size(Col 26 L 10-30).
	Regarding Claim 29,  Coverstone teaches wherein the removable portion forms part of an external side of the housing (Fig. 1 and 13 and Col 25 L 44-55).
	Regarding Claim 30,  Coverstone teaches wherein the removable portion is magnetically secured to the housing (Col 10 L 35-45).
	Regarding Claim 31,  Coverstone teaches wherein the removable portion comprises an output device that can be used by one or both of the mobile phone cover and the mobile device (Fig. 1, 37-39).
	Regarding Claim 32, Coverstone teaches wherein the removable portion comprises a screen (Fig. 1, 37-39).
	Regarding Claim 33,  Coverstone teaches wherein the removable portion comprises a projector (Col 6 L 54-60).
	Regarding Claim 34, Coverstone teaches wherein the housing comprises a plurality of connected frames (Fig. 1b and 1C and Col 9 L 18-22).
	Regarding Claim 35,  it has been rejected for the same reasons as claim 21 and further teaches wherein the removable portion comprises circuity operably coupled to the mobile phone (Col 10 L 31-40, the circuitry 150 may be, for example, embedded in the mobile device cover 100. The circuitry 150 may also include, for example, one or more sensors 150b (e.g., an audio sensor, a signal sensor, an optical sensor, a wireless signal sensor, a wireless receiver, a wireless transceiver, an electrical sensor, an electromagnetic sensor, a vibration sensor, etc.). Components 150a and 150b can be 
	Regarding Claim 36,  Coverstone teaches wherein the removable portion is wirelessly coupled to the mobile phone (Col 26 L 41-50).
	Regarding Claim 37,  Coverstone teaches wherein the removable portion comprises a display (Col 39 L 5-20).
	Regarding Claim 38,  Coverstone teaches wherein the removable portion comprises a projector(Col 6 L 54-60).
	Regarding Claim 39,  Coverstone teaches wherein the removable portion is configured to be magnetically coupled to the mobile phone cover (Col 10 L 35-45).
	Regarding Claim 40, Coverstone teaches wherein the mobile phone cover comprises a plurality of connected frames (Fig. 1b and 1C and Col 9 L 18-22).

Response to Arguments
Applicant’s arguments, see remarks, filed 10/26/2021, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, rejection of 1-20 has been withdrawn since they are based on canceled claims. However, new office action has been issued for pending claims 21-40. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647